DETAILED ACTION
This Non-Final action is responsive to the application filed 6/2/2021.

In the application Claims 21-40 are pending. Claims 1-20 were canceled. Claims 21, 31 and 40 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/21 & 6/2/21 has been entered, and considered by the examiner.



Priority
Acknowledgement is made to applicant’s claim for priority to Parent U.S. Application Serial No. 16/999163, filed on 8/21/20 now U.S. 11,055,378.




Drawings
The Drawings filed on 6/2/2021 have been approved.


Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
8.	Claims 21, 31 and 40 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1, 10 and 18 of 16/999163, now U.S. 11,055,378 herein ‘378. Although the conflicting claims are not identical, they are not patentably distinct from each other because the two applications describe transmitting website data to client devices.	
Claim 21 (see claim 1 ‘378);
Claim 31 (see claim 10 ‘378);
Claim 40 (see claim 18 ‘378);
The instant applicant is different in that it claims a broader process that omits elements of the ‘378 application such as a callback script and message. It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have omitted elements and broaden claim scope.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/25/2022